Mr. Justice MacLeary
delivered the following opinion of the court:
The defendant in this case was charged with an assault with a deadly weapon, alleged to have been committed on the 24th of March, 1903. Six days thereafter the accusation was *251presented against Mm by the Fiscal in the district court. On the 1st of April he was put under bond, and on the 4th of the same month he was arraigned. On the 16th of June he was tried before a jury and found guilty. He was' in due course sentenced by the court to one year and six months imprisonment at hard labor in the penitentiary, and to the payment of the costs.
Previous to sentence his counsel made a motion for a new trial, based on two grounds: .
1. That the verdict of the jury was contrary to the law and the evidence; and
2. That he wished to present newly-discovered evidence.
This motion for a new trial was overruled and sentence was pronounced, from which an appeal was taken to this court.
Four grounds are presented here for the reversal of the judgment:
1. That the evidence was insufficient to justify the jury in finding a verdict of guilty, or the court in condemning the prisoner to the penitentiary.
2. That Viera, the injured party, provoked and committed the assault, and not the defendant.
3. That the revolver was discharged accidentally in the scuffle which ensued between the parties for its possession.
4. That the following statutes have been violated:
(a) Sections 11 and 12 of the Penal Code, providing that in every crime there must exist a union of act and intent, and that such action is manifested by the circumstances connected with the offense and the sound mind and discretion of the accused.
(b) Section 39 of the Code of Criminal Procedure, which relates to self-defense.
(c) That the verdict of the jury violates sections 301 and 303 of the Code of Criminal Procedure, and especially *253paragraph 7 of the latter; that the verdict of the jury is contrary to the evidence, and particularly to newly-discovered evidence.
(d) That the defendant is entitled to the benefit of section 236 of the Code of Criminal Procedure, which announces the well-known doctrine that every accused person is presumed to he innocent until the contrary is proven, and in the case of a reasonable doubt of his guilt, is entitled to an acquittal.
Let us briefly review seriatim these points made in behalf of the defendant. Prom a careful examination of the record in the case it will he seen that there is ample evidence to justify the jury in the verdict rendered, and although some of it may be deemed contradictory, still it is a principle of law well established that in cases of conflicting evidence, where there are sufficient facts on which to base the judgment, the verdict of the jury and the sentence of the trial court will not be disturbed. This principle covers the first three points made for the defense.
In regard to the fourth ground alleging a violation of the statutes:
1. The intent is clearly shown by the circumstances of the case, every defendant being presumed to have intended the natural consequences of his deliberate acts.
2. There is nothing whatever to show self-defense in the facts of this case. The accused was armed with a revolver, the injured man suffered the only wound which was inflicted. The jury was perfectly justified in disregarding any such plea.
3. Nor can it be said that the verdict of the jury was contrary to the evidence for the reasons above stated. In regard to the newly-discovered evidence, it is necessary not only that the evidence should he newly-discovered, hut that it should he shown to the satisfaction of the court that by reasonable diligence it could not have been discovered, by the party offering it, prior to the' trial.
*2554. It is true that this defendant, like every other accused person, was attended all through the trial by the presumption of innocence; but the facts establish his guilt beyond a reasonable doubt.
None of the points, either of law or of fact, which have been urged in favor of the appellant, appear to be well founded. The charge of the court does not appear in the record, and no complaint is made of it. He had a fair and impartial trial before a jury of his own selection. The judgment appears to be perfectly correct and just.
Believing that the trial court committed no error whatever in the trial of this case, and that the judgment rendered therein is justified by the law and the facts, it should be affirmed.

Affirmed. ■

Chief Justice Quiñones and Justices Hernandez and Fi-gueras concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.